 Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 1 of 29 PageID 1




UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA


                                                                   Civil Action No. _________
RESULT MARKETING GROUP, LTD.,
                               Plaintiff,
                  v.                                                 COMPLAINT


SOUTHEASTERN GROCERS, LLC,
BI-LO, LLC, WINN-DIXIE STORES, INC.,
QUOTIENT TECHNOLOGY, INC., and
John Does 1-10,

               Defendants



       Plaintiff Result Marketing Group, Ltd. (“RMG” or “Plaintiff”), by its undersigned

attorneys, for its complaint against Defendants Southeastern Grocers, LLC, Bi-Lo, LLC, Winn-

Dixie Stores, Inc. (collectively, the “SEG Defendants”), Quotient Technology, Inc. and John Does

1-10 (collectively, along with the SEG Defendants, “Defendants”), state as follows:

                                  NATURE OF THE ACTION

       1.      This action arises from the SEG Defendants’ brazen breach of a non-disclosure

agreement and unlawful misappropriation of RMG’s valuable business concept of a “Retail Media

Hub,” which enables a retailer like SEG to monetize its “Retail Media Estate,” as well as RMG’s

entire playbook of proprietary and confidential trade secrets and other intellectual property for the

design and implementation of a Retail Media Hub.

       2.      Based upon the prospect of a lucrative commercial relationship—which the parties

expected to be worth no less than $59,150,000 to RMG in the first five years alone—the SEG

Defendants lured RMG into sharing its concept for a Retail Media Hub and into showing the SEG

Defendants, in granular detail, how to develop and implement a Retail Media Hub. RMG agreed

                                                 1
 Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 2 of 29 PageID 2




to disclose its hard-earned and carefully protected intellectual property to the SEG Defendants

only after receiving their express written commitment in the NDA not to use it or to disclose it to

any third party.

       3.      In breach of that promise, instead of working with RMG, the SEG Defendants

secretly disclosed RMG’s valuable business concept and intellectual property to Defendant

Quotient. Using RMG’s trade secrets and confidential information, the SEG Defendants and

Quotient then together developed an essentially identical “SEG Media Hub,” without licensing the

right to do so and without paying RMG an appropriate fee.

       4.      On March 18, 2018, the SEG Defendants brushed off RMG, falsely representing

that they were not interested in developing a Retail Media Hub, stating “I don’t think anyone has

an appetite right now for the change it would take to flip our current model.” However, only a few

months later, on July 2, 2018, RMG discovered that the SEG Defendants and Quotient had gone

live with the infringing SEG Media Hub, indicating that their work had begun many months earlier.

Contradicting SEG’s statements to RMG on March 18, 2018, in their joint press release with

Quotient introducing the SEG Media Hub, the SEG Defendants stated that “[i]t’s a priority for us

to improve our digital shopper engagement tools with SEG Media Hub at the center of it.”

       5.      Thereafter, without acknowledging RMG and paying it an appropriate licensing

fee, Quotient proceeded to develop an entirely new infringing line of business—which it terms

“Retail Performance Media” (almost identical to RMG’s term “Retail Media”)—developing

substantially similar Retail Media Hub platforms for a number of further retail partners, including

Advantage Media, Ahold Delhaize USA, Albertsons, Dollar General, Giant Eagle, Peapod and

Rite Aid.




                                                2
 Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 3 of 29 PageID 3




       6.      According to Quotient’s public disclosures, Retail Performance Media accounts for

a substantial portion of Quotient’s business. The term “Retail Performance Media,” and an

apparent predecessor term, “Quotient Media Exchange,” first appeared in Quotient’s public

disclosures in early 2017, indicating that Quotient and the SEG Defendants were underway in the

development of the SEG Media Hub much earlier.

       7.      RMG now brings this action against Defendants for breach of the NDA,

misappropriation of its trade secrets and other confidential information under the United States

Trade Secret Act (“USTSA”) and Florida law, as well as for civil theft, under Fla. Stat. § 772.11,

for tortious interference and for unjust enrichment, to vindicate RMG’s rights in its valuable trade

secrets and intellectual property—including RMG’s right to treble damages of up to $177 million

under Fla. Stat. § 772.11—as well as for an award of RMG’s attorneys’ fees and costs.

                                            PARTIES

       8.      RMG is a corporation organized under the laws of the U.K. Channel Island of

Jersey and with its principal place of business at 3 Jubilee Promenade, La Route de Port Elizabeth,

St. Helier, Jersey JE2 3NW.

       9.      Southeastern Grocers, LLC is a limited liability company organized under the laws

of the State of Delaware with its principal place of business at 8928 Prominence Parkway, #200,

Jacksonville, FL 32256.

       10.     Defendant Bi-Lo, LLC is a limited liability company organized under the laws of

the State of Delaware, with its principal place of business at 8928 Prominence Parkway, #200,

Jacksonville, FL 32256.




                                                 3
 Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 4 of 29 PageID 4




       11.     Defendant Winn-Dixie Stores, Inc is a corporation organized under the laws of the

State of Delaware, with its principal place of business at 8928 Prominence Parkway, #200,

Jacksonville, FL 32256.

       12.     Defendant Quotient Technology, Inc. is a Delaware corporation with its principal

place of business at 400 Logue Avenue, Mountain View, CA 94043.

       13.     John Does 1-10 are one or more subsidiaries or affiliates of the SEG Defendants

and Quotient, the identities of which RMG is not aware at the time of filing, but which engaged in

conduct subject to the claims of this Complaint.

                                 JURSDICTION AND VENUE

       14.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)(2) because (a)

Plaintiff is citizen of a foreign state; (b) Defendants are citizens of a State; and (c) the amount in

controversy exceeds $75,000.

       15.     This Court also has subject matter jurisdiction under 28 U.S.C. §1331 because,

among other things, Plaintiff brings claims herein under the Defense of Trade Secrets Act, 18

U.S.C. §1836 (2021).

       16.     This Court has personal jurisdiction over the SEG Defendants because the SEG

Defendants maintain their principal offices in this District. This Court has personal jurisdiction

over Quotient because it is engaged in continuous and systematic business in this District,

including substantial conduct giving rise to Plaintiff’s claims in this Complaint.

                                  FACTUAL ALLEGATIONS

   A. RMG’s Proprietary Business Concept for Retail Media

       17.     RMG is an independent retail media marketing agency that developed a novel and

proprietary business concept for “Retail Media”—the exploitation by a retailer of its entire “Media



                                                   4
 Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 5 of 29 PageID 5




Estate,” consisting of its many actual and potential channels of communication with customers.

RMG also developed sophisticated tools and methods to help transform a retail business, such as

a supermarket chain, into a profitable Retail Media operator, earning substantial incremental

income by developing its communication channels to their full potential and exploiting the

company’s untapped Media Estate.

       18.     The core of RMG’s omni-channel Retail Media concept is a client-centered and

branded “Media Hub,” a centralized interface between the retailer and each of the participants in

its new Retail Media business, which allows participants to explore and purchase advertising and

marketing opportunities in a variety of forms and locations throughout the retailer’s business.

       19.     For example, a supermarket chain could make available opportunities to place

advertising or marketing content in or on: (1) the retailer’s printed circulars and advertisements;

(2) in store posters, banners, “shelf talks,” “shelf takes” and other printed material; (3) shopping

cart noses; (4) in-store audio recordings; (5) the retailer’s website; (6) the retailer’s digital

marketing, including email and social media; and (7) the retailer’s television marketing.

       20.     Among other things, the central interface of the Media Hub (a) allows the retailer

to create campaigns to promote the sale of media; (b) allows the retailer to set and optimize prices

for the purchase of advertising in the various channels of media; (c) provides media buyers with a

means of submitting content, using consistent templates, for seamless operation; and (d) enables

the retailer to generate performance reports that can be sold to media buyers, stimulating further

media purchases.

       21.     RMG pioneered these proprietary methods and tools in Europe and Australia,

working with retailers including Woolworths Stores and Morrisons Supermarkets. After




                                                 5
 Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 6 of 29 PageID 6




successfully proving its proprietary business concept in those markets, RMG sought to bring its

business model and knowhow to the United States, where the Media Hub concept was not known.

   B. RMG’s Confidential and Proprietary Trade Secrets

       22.     As set forth in a document, dated October 18, 2015, entitled “The Result Way of

Working,” RMG takes care to protect its proprietary tools and methods for “the valuation,

commercialisation and development of communication channels, campaigns and sponsorships,”

which it developed over a period of sixteen years at substantial expense, as trade secrets of RMG.

       23.     As stated in the Result Way of Working “[t]his method of doing business is one of

RMG’s key assets and a major contribution it provides to its customers. This method of doing

business has been developed over many years and is based on RMG’s considerable expertise and

industry experience. All intellectual property rights in and to this document and its contents are

owned, at all times, by RMG. By sharing this document with the retailer, RMG is confirming and

clarifying those materials and processes over which RMG retains all rights (including, without

limitation, intellectual property rights) and over which the retailer obtains only a limited licence,

pursuant to the terms of the parties’ MSA.”

       24.     The Result Way of Working describes, among other things (a) factors used in

analyzing how retailers can be transformed into retail media owners; (b) a model and intellectual

property for interactions and flows of information and content between the retailer, suppliers and

shoppers; (c) forms and templates for communications and interactions between the retailer and

other participants in the Media Hub; (d) proprietary software implementing the Media Hub

according to the model; and (e) a multi-stage process for successfully developing and launching a

Media Hub.




                                                 6
 Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 7 of 29 PageID 7




       25.     The Result Way of Working states that “RMG retains all rights, including

intellectual property rights, in and to the model, including its associated processes, methodology

and ways of working, remain at all times and such items and materials constitute RMG confidential

information. The model and associated items and materials must not be provided or disclosed to

any third party, or resold, by any retailer without RMG’s express written consent, even if the

retailer is operating under a licence granted by RMG or continuation agreement.”

       26.     RMG zealously protects the secrecy of its trade secrets, including those described

in the Result Way of Working, among other things, by (a) requiring its employees to enter into

confidentiality and non-competition agreements; (b) imposing strict confidentiality restrictions

upon on its prospective and actual business partners; and (c) offering exit terms to allow its

business partners to license the right to use RMG’s intellectual property in exchange for

consideration, including royalties.

       27.     When RMG enters into an agreement with a client to develop and implement a

Media Hub, RMG licenses the use of its trade secrets on the condition that the client enters into

(a) a strict non-disclosure agreement; and (b) an agreement to compensate RMG, typically by

paying a percentage share of the revenue generated by the Media Hub.

       28.     Because of the commercial value and sensitivity of RMG’s trade secrets, RMG

requires potential clients to agree to strict terms of non-disclosure agreement as a condition even

to discussing a potential engagement.

   C. SEG Requests a Proposal from RMG

       29.     In January 2016, Sharry Crammond, the Marketing Director of SEG—who had

worked with RMG while at Coles Supermarkets, in Australia—contacted Richard Burgess,




                                                7
 Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 8 of 29 PageID 8




Director of RMG Australia, and expressed interest in potentially retaining RMG to design and

implement a Media Hub for SEG.

       30.     At that time, the Retail Media concept was not known in the United States.

Crammond knew of it only as a result of her prior contact with RMG while at Coles, subject to a

confidentiality agreement. SEG thus was unfamiliar with RMG’s concept of a Retail Media, or a

Retail Media Hub, and had no prior plans to develop one.

       31.     After a series of conference calls, on February 12, 2016, Burgess sent an

introductory presentation to Crammond, as well as to Brett Mauser, SEG’s Senior Director

Strategic Sourcing and Brooke Bowman, SEG’s Manager, Strategic Sourcing.

   D. The Non-Disclosure Agreement

       32.     On March 16, 2016, RMG and the SEG Defendants, by and through their General

Counsel, M. Sandlin Grimm, executed a Mutual Non-disclosure Agreement (the “NDA”), dated

as of March 1, 2016, on a form supplied by the SEG Defendants.

       33.     The purpose of the NDA, a copy of which is attached hereto as Exhibit 1, was to

allow RMG to securely and confidentially share its proprietary and confidential trade secrets,

business methods and other intellectual property so that the parties could explore a collaboration

identified in the NDA as “Revenue Generating Advertising Management,” or the “Project.”

Without the protections and undertakings set forth in the NDA, RMG would not have disclosed

any of its proprietary and confidential trade secrets, business methods or other intellectual property

to the SEG Defendants.

       34.     Section 1.1 of the NDA broadly defines “Confidential Information” to include:

               (a) all information proprietary to either party and/or any of its
                   affiliates, subsidiaries, or parent companies (whether or not
                   reduced to writing or other tangible medium of expression, and
                   whether or not patented, patentable, capable of trade secret


                                                  8
 Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 9 of 29 PageID 9




                    protection or protected as an unpublished or published work
                    under the United States Copyright Act of 1976, as amended); (b)
                    information relating to the Intellectual Property and
                    Business Practices of either party and/or any of its affiliates,
                    subsidiaries, or parent companies (including, without
                    limitation, Winn-Dixie Stores, Inc. and/or Southeastern Grocers,
                    LLC); and (c) comparable information that either party may
                    receive or has received from others who do business with it.

(Emphasis added).

       35.     Among the Confidential Information protected by the NDA, was all of RMG’s

"Intellectual Property," defined in § 1.2 to include all “information relating to research and

development, inventions, discoveries, developments, improvements, methods and processes,

know-how, drawings, patterns, blueprints, specifications, designs, ideas, prototypes, models,

samples, molds, product briefs, product concepts, engineering and technical data, algorithms,

computer programs and software, compositions, works, concepts, patents, copyrights, trademarks,

trade names, trade dress, trade secrets, formulae, writings, notes and patent, trademark and

copyright applications.”

       36.     Also among the Confidential Information protected by the NDA were RMG’s

“Business Practices," defined in § 1.3 to include all “information relating to Intellectual Property,

business plans, financial information (including, without limitation, any financial statements,

projections, deal sheets, summaries, or other financial data or information), products, services,

manufacturing processes and methods, test methods, equipment, packaging, costs, sources of

supply, advertising and marketing plans, customer lists, sales, profits, pricing methods, personnel

and business relationships.”

       37.     Under § 2 of the NDA, the SEG Defendants agreed that they would not disclose

any of RMG’s Confidential Information at “any time . . . to any person” or “use it for [their] own

benefit or the benefit of any third party . . . without the prior written consent” of RMG. Section 2


                                                 9
Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 10 of 29 PageID 10




of the NDA further committed the SEG Defendants to “maintain at least the same degree of

diligence in the protection of [RMG’s] Confidential Information as [they] uses with regard to

[their] own proprietary information.”

       38.     In the event that RMG authorized the SEG Defendants to disclose any of RMG’s

Confidential Information to a third party, § 2.1 of the NDA mandated that the SEG Defendants

obtain from the third party “a written agreement: (a) to hold such Confidential Information in

confidence and not to use such Confidential Information for any purpose except as it relates to

discussions between the parties hereto; and (b) to return such Confidential Information to such

party immediately after such third party has completed its work with respect thereto or at such

earlier time as may be requested by the other party.”

       39.     Section 3 of the NDA provides that “[u]pon termination of the discussions and/or

business relationship between the parties, each party shall promptly deliver to the other party any

and all Confidential Information that pertains to the other party in its possession or under its

control.”

       40.     Section 4 of the NDA states that “[n]othing in this Agreement shall be construed to

convey to a party any rights to or license to use, sell, exploit, copy or further develop any

Confidential Information pertaining to the other party.”

       41.     Section 5.1 of the NDA provides that the agreement shall be “construed for all

purposes in accordance with the laws of the State of Florida, U.S.A., without regard to the conflict

of laws provisions thereof.”

       42.     Section 5.5 of the NDA provides that “[t]he obligations of this Agreement will be

in effect during the period of the parties' discussions and/or business relationship and will survive




                                                 10
Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 11 of 29 PageID 11




for a period of two (2) years thereafter, except for trade secrets for which these obligations will

survive for so long as the information remains trade secret protectable by applicable law.”

   E. RMG Provides the SEG Defendants with Trade Secrets and Confidential Information
      in Reliance Upon the Protections of the NDA

       43.     In reliance upon SEG’s promise in the NDA to respect the secrecy and integrity of

RMG’s Confidential Information, to enable discussions of a potential business collaboration

between the parties, RMG disclosed its proprietary business concept for a Retail Media Hub and

provided the SEG Defendants with detailed proprietary information concerning the development

and operation of a potential Retail Media Hub by SEG.

       44.     Throughout the period of the parties’ discussions, between January 2016 and March

2018, the SEG Defendants induced RMG to provide ever more detailed materials and disclosures

based upon the promise of a lucrative business opportunity with the SEG Defendants.

   F. RMG Senior Executives Conduct an Entire Week of Fact-Finding Meetings with SEG
      in Florida

       45.     In reliance upon the protections of the NDA, in April 2016, Burgess, Robin

Drysdale, RMG’s Chief Operating Officer, and Alan Moffatt, a Director of RMG, travelled from

the United Kingdom to SEG headquarters in Jacksonville, Florida, for an entire a week of fact

finding and analysis concerning the design and implementation of a Media Hub for SEG (the “Fact

Finding Week”).

       46.     As part of RMG’s fact finding, between April 4 and April 8, 2016, Burgess,

Drysdale and Moffatt met with over twenty members of SEG senior management, in over ten

separate business groups, to learn about SEG’s existing channels of communication. Among other

things, during the Fact Finding Week, SEG executives Brandon Benedicto and Mario Mijares

advised RMG that SEG was working with Coupons.com, a company owned by Defendant

Quotient, which they said provided the back end for electronic coupons on SEG’s website.

                                                11
Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 12 of 29 PageID 12




       47.    At the conclusion of the week, at SEG’s request, RMG provided a detailed briefing

of its initial findings and recommendations concerning the design and implementation of a Retail

Media Hub. SEG responded positively and encouraged RMG to prepare a detailed business case

for the joint development of a Retail Media Hub for SEG.

   G. RMG Provides a Business Case Document Including its Entire Playbook for
      Developing a Retail Media Hub

       48.    In reliance upon the NDA, on April 27, 2016, RMG delivered to SEG a detailed

sixty-two page analysis and project plan (the “Business Case”), entitled “Maximizing Vendor

Investment - Delivering a Media Hub,” setting forth RMG’s concept of a Retail Media Hub and

containing and embodying many sensitive confidential and proprietary trade secrets concerning

the design and implementation of a Retail Media Hub. RMG would not have prepared and

disclosed the Business Case to SEG if the SEG Defendants had not made the promises set forth in

the NDA.

       49.    The cover page of the Business Case states prominently that “[t]he confidential

information contained within this document and all supporting visuals are supplied by Result

Marketing Group on the express terms that they may not be copied, used or disclosed to others

outside Southeastern Grocers for any purpose except as authorized in writing by Result Marketing

Group.” The cover page of the Business Case also included a copyright symbol and the words

“Copyright Result Marketing Group, April 2016.”

       50.    The Business Case included many confidential and proprietary RMG trade secrets,

including:

              •   A description of an RMG Retail Media Hub;

              •   Key insights that RMG learned from prior consultations with
                  other clients, including data collection and operational
                  conclusions;


                                              12
Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 13 of 29 PageID 13




              •   A detailed description of a four-stage process for setting up and
                  executing a RMG Retail Media Hub for SEG;

              •   Detailed findings and results from the initial phases of RMG’s
                  analytical review of SEG’s business;

              •   A description of the principles of operation for an RMG-
                  designed Retail Media Hub and a visual representation of the
                  Media Hub from the Result Way of Working;

              •   A detailed explanation of RMG’s planned phases of
                  implementation for a Media Hub and an organizational chart
                  setting forth the specific recommended personnel and roles for
                  the management and operation of the SEG Media Hub;

              •   A description of the structure of the revenue model for the SEG
                  Retail Media Hub;

              •   A chart setting forth twenty-six specific monetizable media
                  channels for the SEG Retail Media Hub with estimated costs and
                  net revenues per item;

              •   Projections of increased revenues in each media channel based
                  upon implementation of SEG Retail Media Hub;

              •   A plan for phasing out SEG’s five existing media partners, while
                  ramping up the SEG Retail Media Hub;

              •   A 12-month joint engagement plan;

              •   A detailed description, with flow charts, of the order of
                  operations in each of the processes of the SEG Retail Media
                  Hub—including the Media Hub booking process, Media Hub
                  invoicing process, Media Hub creative process, Media Hub
                  customer promotion and Media Hub reporting process, the look
                  and feel of the vendor interface and calendars for vendor
                  purchases and content delivery; and

              •   A “media pack” with exemplars of specific forms to be used in
                  the SEG Retail Media Hub.

       51.    Mauser and others at SEG received and reviewed all of the foregoing confidential

and proprietary materials in the Business Case.




                                                  13
Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 14 of 29 PageID 14




    H. RMG Provides a Term Sheet Reflecting the Parties’ Prior Discussions

        52.     Several weeks after receiving the Business Case from RMG, on May 18, 2016,

Mauser sent Drysdale a Microsoft Excel document, entitled “RMG Offer Analysis,” proposing

how to split the revenues received through the Retail Media Hub project as between RMG and

SEG. The RMG Offer Analysis calculated RMG’s revenue share at 55% for the first three months,

and 35% thereafter, increasing to 40% when cumulative annual revenues exceeded $31 million.

The RMG Offer Analysis projected revenue in the first three years of $105,992,130, of which

RMG’s share would be $38,432,172.

        53.     The following day, Drysdale provided Mauser with detailed term sheet for the SEG

Media Hub transaction entitled “RMG/SEG Proposal of Principles for Draft Heads of Terms” (the

“Term Sheet”). As set forth in the Term Sheet, the parties projected that the implementation of a

Retail Media Hub for SEG by RMG would generate incremental revenue to SEG of at least $169

million in the first five years of operation.

        54.     As compensation for RMG’s intellectual property and services, RMG agreed that

it would accept a revenue share of 55% of its net revenue from the Media Hub for the first three

months, and 35% thereafter, increasing by 5% for each additional $5 million in net revenue, up to

a maximum revenue share of 50%.

        55.     The Term Sheet contained further confidential and proprietary trade secret

information of RMG concerning the implementation and operation of a SEG Retail Media Hub,

including, among other things:

                •   A description of the Retail Media Hub set-up requirements and
                    governance plan, including detailed descriptions of each
                    requirement and estimated costs;

                •   A detailed description of the structure and processes of the
                    Media Hub;


                                                14
Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 15 of 29 PageID 15




               •   A detailed description of each job function for all Media Hub
                   personnel, including responsibilities, contributions and required
                   skills;

               •   Set up plan timelines; and

               •   Estimates of revenue by media channel.

       56.     The Term Sheet included the following statement concerning RMG’s rights in and

to its intellectual property and confidential information:

               •   RMG will require adequate protections of its unique IP and
                   “Way of Working” to be built into the contract.

               •   RMG have developed over a period of 10 years a unique
                   business model to maximise the investment by
                   suppliers/vendors/CPGs into retail media.

               •   The model is offered to clients on the basis that it is licenced to
                   them within commercial terms and remains under direct
                   ownership of RMG throughout the period of any contractual
                   agreement.

               •   A continuation of the use of the RMG model, following a
                   termination of contract, would be subject to continuation
                   permission being granted in writing by, and a fee being paid to,
                   RMG.

               •   The model its associated processes, methodology and ways of
                   working remain exclusively the intellectual property of RMG,
                   and cannot be resold even when operating under licence or
                   continuation agreement.

               •   The model, when adopted, is concerned with the valuation,
                   commercialisation and development of communication
                   channels, campaigns and sponsorships – “Retail Media”

               •   The purpose of the model is to secure investment from the
                   Supplier / Vendor / CPG base for the Retail Media opportunities
                   identified within the retailers estate.

               •   Ideas and Initiatives as described in the Value Chain, will be
                   presented under copyright and remain the property of RMG until
                   purchased.



                                                 15
Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 16 of 29 PageID 16




        57.     RMG provided the Term Sheet to SEG upon the promise and understanding that

SEG would strictly honor the terms of the NDA. RMG would not have provided the Term Sheet

to SEG if it had believed that SEG would not abide by the terms of the NDA. Between disclosures

in the Fact Finding Week, Business Case and Term Sheet, RMG provided SEG access to its entire

“playbook” of proprietary methods and tools for developing and implementing a Retail Media

Hub.

        58.     On August 1, 2016, after receiving the Term Sheet, Mauser informed Drysdale that

“it's not if, it's when’ we get started.”

    I. SEG Breaches the NDA by Providing RMG’s Confidential and Proprietary
       Information to Quotient

        59.     Despite this assurance by Mauser, SEG delayed in proceeding with RMG on the

project. On October 4, 2016, SEG informed RMG that because of delays on its own end, it would

not be ready to launch the Media Hub until 2017.

        60.     In reality, the SEG Defendants were unlawfully converting RMG’s Confidential

Information. Upon information and belief, in breach of the NDA, the SEG Defendants disclosed

RMG’s Confidential Information to their electronic coupon provider, Defendant Quotient.

        61.     Upon information and belief, SEG and Quotient then together unlawfully began to

develop a Retail Media Hub for SEG based upon RMG’s Confidential Information.

        62.     In addition, based upon the unlawful disclosure of RMG’s Confidential

information, Quotient began to develop an entirely new business line developing Retail Media

Hubs for other retail customers, without obtaining a license from RMG.

    J. RMG Continues to Pursue the Project with SEG

        63.     In 2017, RMG continued to follow up with the SEG Defendants, pursuing

additional meetings and follow-up phone calls.


                                                 16
Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 17 of 29 PageID 17




       64.     In or about September 2017, RMG’s original point of contact at SEG, Crammond,

left the company, and her role was assumed by Mijares.

       65.     In December 2017, SEG invited Drysdale and Jack Duncan, Managing Director of

RMG, to fly to Florida for several days to play golf with Mauser and reignite discussions

concerning the Retail Media Hub project (the “Second Visit”). While on the Second Visit,

Drysdale and Duncan were scheduled to meet with Mijares and another SEG executive, Adam

Kirk, Head of Trade Planning. However, at the last minute, Mijares and Kirk pulled out and instead

sent their junior deputies, Kimberley Jackson, SEG’s Deputy Trade Planning, and Gina Bastiani,

SEG’s Director of Loyalty.

       66.     In connection with the Second Visit, the SEG Defendants induced RMG to provide

further Confidential Information subject to the NDA, including an updated version of RMG’s

Retail Media Hub business plan, dated December 2017, entitled “Media Hub 2.0,” as well as a

presentation of “Case Studies” of RMG’s prior successful Retail Media Hub projects.

       67.     During the Second Visit, SEG continued to assure RMG that it intended to pursue

the Retail Media Hub partnership with RMG, but simply needed more time to get ready. Upon

information and belief, SEG’s purpose in inducing RMG to attend the Second Visit and share

further Confidential Information was to misappropriate such updated information and provide it

to Quotient.

       68.     Just a few weeks after RMG’s Second Visit, in an email dated March 18, 2018,

Mauser stated that “I don’t think anyone has an appetite right now for the change it would take to

flip our current model.” This statement was false.

       69.     Mauser led RMG to believe that the decision to indefinitely suspend its

development of a Media Hub was motivated by SEG’s intent to focus management efforts on its



                                                17
Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 18 of 29 PageID 18




core business operations. In fact, upon information and belief, the SEG Defendants and Quotient

already were developing and implementing a Retail Media Hub based upon RMG’s Confidential

Information.

    K. SEG and Quotient Develop the SEG Media Hub Using RMG’s Trade Secrets and
       Confidential Information

        70.     On July 2, 2018, RMG noticed a news story in the trade press announcing that SEG

was launching a “Media Hub,” the very same business concept that RMG had developed for SEG

(using the precisely same name).

        71.     Upon further investigation, RMG discovered that SEG and Quotient had issued a

joint press release (the “Joint Press Release”), a copy of which is attached hereto as Exhibit 2,

announcing their partnership in the “SEG Media Hub, a media platform that gives shoppers more

relevant digital ad messages and savings.”

        72.     The Joint Press Release states that the SEG Media Hub is an “extension of the

current partnership between SEG and Quotient,” which already “powers SEG’s digital savings

program through its Quotient Retailer iQ™ platform” and “is a key partner for our digital

coupons.” Contradicting SEG’s statements to RMG just a few months earlier, Mijares stated that

“[i]t’s a priority for us to improve our digital shopper engagement tools with SEG Media Hub at

the center of it.”

        73.     The Joint Press Release further stated:

                Three key components make up the new data-driven media
                platform:

                     •   Shopper Audience Targeting: using near real-time
                         purchasing data.

                     •   Creative Digital Ad Units: delivering brand equity ads and
                         experiences across all SEG digital channels (mobile, social
                         and web), plus third-party properties, with a call-to-action


                                                  18
Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 19 of 29 PageID 19




                       integrated into the ad, such as a digital coupon or in-store
                       special.

                   •   Media Measurement: using advanced analytics to measure
                       performance by linking ad views to a shopper’s purchase.

               Quotient’s media platform and technology will manage and
               optimize the entire system. This includes leveraging shopper data
               collected through its Retailer iQ platform, working with CPG brands
               or their agencies, and SEG to design advertising and promotional
               campaigns, creating and executing the media, and measuring the
               impact on sales.

       74.     The joint press release described precisely the Retail Media Hub set forth in the

Business Case developed by RMG specifically for SEG’s business.

       75.     RMG subsequently examined publicly accessible portions of the SEG Media Hub

and confirmed that SEG and Quotient had unlawfully duplicated a substantial portion of RMG’s

business plan based upon RMG’s Confidential Information.

       76.     Promotional materials concerning the SEG Media Hub, attached hereto as Exhibit

3, describe an “omnichannel” solution, offering campaigns in media channels constituting SEG’s

entire Media Estate, including (1) circulars; (2) truck wraps; (3) targeted direct mail; (4) digital in-

store media; (5) cart advertising; (6) in-store passout; (7) tags; (8) receipt coupons; (9) signage;

(10) in-store radio; (11) connected shelf coupons; (12) kiosk; (13) sampling; (14) digital circular;

(15) digital coupons; (16) targeted email; (17) SEG website; (18) social media; and (19) mobile.

       77.     Quotient and SEG simply took the detailed project plan, extensive research,

analytics and proprietary knowhow provided by RMG subject to the strict terms of the NDA and

exploited that proprietary intellectual property to develop the SEG Media Hub, without

compensating RMG.




                                                  19
Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 20 of 29 PageID 20




       78.     SEG and Quotient also misappropriated the language, content, look and feel of

numerous forms for communications with vendors and form advertisements, which RMG had

provided as templates for use in a Media Hub, as set forth in Exhibit 4.

       79.     Upon information and belief, in connection with the development and

implementation of the SEG Media Hub, using RMG’s trade secrets and confidential information,

Quotient engaged in substantial conduct in the State of Florida, including: (a) physical meetings

in Florida; (b) the development of a joint business plan and technology with SEG executives and

employees located in Florida; (c) integration with the SEG Defendants and the SEG Media Hub

on computer servers located in Florida; (d) receipt, processing and distribution of data generated

by the SEG Media Hub in Florida; (e) receipt, processing and distribution of the proceeds of media

purchases in Florida, from or to the SEG Defendants.

       80.     Based upon the parties’ Term Sheet, in breaching the NDA and misappropriating

RMG’s Confidential Information, SEG defrauded RMG of a projected revenue share during the

first five years of no less than $59,150,000.

   L. Quotient Misappropriates RMG’s Trade Secrets and Confidential and Proprietary
      Information

       81.     After wrongfully developing the SEG Media Hub, without license or authorization

from RMG, Quotient further misappropriated RMG’s trade secrets and Confidential Information,

which it knew was subject to the protections of the NDA.

       82.     Based upon RMG’s trade secrets and Confidential Information, Quotient developed

an entirely new line of business—which it terms “Retail Performance Media” (almost identical to

RMG’s term “Retail Media”)—developing substantially similar Retail Media Hub platforms for a

number of additional retail partners, including Advantage Media, Ahold Delhaize USA,

Albertsons, Dollar General, Giant Eagle, Peapod and Rite Aid.


                                                20
Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 21 of 29 PageID 21




       83.    According to Quotient’s public disclosures, Retail Performance Media now

accounts for a substantial portion of Quotient’s business. The term “Retail Performance Media,”

and an apparent predecessor term, “Quotient Media Exchange,” first appeared in Quotient’s public

disclosures in early 2017, indicating that Quotient and the SEG Defendants were underway in the

development of the SEG Media Hub in 2017—around the time that the SEG Defendants professed

to have lost interest in developing a Retail Media Hub with RMG.

       84.    As a result of its misconduct in knowingly misappropriating RMG’s Confidential

Information, and developing and selling its Retail Performance Media platform to end users

without a required license from RMG, Quotient is liable for the value of a reasonable royalty to

RMG, in an amount to be determined at trial.

                                FIRST CAUSE OF ACTION
                    (Breach of the NDA, as against the SEG Defendants)

       85.    Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       86.    The parties executed the NDA and agreed to be bound by its terms.

       87.    RMG fulfilled all of its obligations under the NDA.

       88.    RMG and SEG continued their discussions under the NDA concerning a potential

business collaboration until March 18, 2018.

       89.    During the period of the discussions, and within two years following the

termination of discussions, on March 18, 2018, SEG breached the NDA by, among other things,

misappropriating and using RMG’s Confidential Information, including the concept of a Retail

Media Hub and the specific details concerning the development and implementation of a Retail

Media Hub for SEG, and disclosing RMG’s Confidential Information to Quotient.

       90.    In the Term Sheet, the parties reached substantial agreement on the financial terms

of their relationship, including that RMG would receive a revenue share of 55% of SEG’s net

                                                21
Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 22 of 29 PageID 22




revenue from the Retail Media Hub for the first three months, and 35% thereafter—increasing by

5% for each additional $5 million in net revenue, up to a maximum revenue share of 50%.

       91.       As a direct and proximate result of SEG’s breaches, RMG suffered damages,

including but not limited to value of its misappropriated trade secrets and Confidential Information

and the loss of the revenue share that would have been earned from the SEG Media Hub had SEG

honored the terms of the NDA.

                                 SECOND CAUSE OF ACTION
              (Violation of Defense of Trade Secrets Act, as against All Defendants)

       92.       Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       93.       Plaintiff is the owner of trade secrets that are related to products and services used

and intended for use in interstate commerce, including services relating to multi-channel media

campaigns across state lines, and relating to products that manufactured, distributed and sold

nationwide.

       94.       Such trade secrets relate to, among other things: (a) Plaintiff’s “play book” for

designing, launching and implementing an effective Retail Media Hub; (b) the collection of key

insight, data collection methods, and operational strategies RMG has developed over the years

from its experience designing and implementing Retail Media Hubs; (c) step-by-step processes for

setting up and executing a Retail Media Hub; (d) specific descriptions of phases of implementation

and optimal team structure; (e) methods for identifying specific media opportunities and tailoring

those opportunities to particular users and circumstances; (f) methods for implementing media

opportunities within a Retail Media Hub, including calculating estimates of optimal frequencies

and costs; (g) development of short, medium, and long term implementation plans for a Retail

Media Hub; and (h) methods for identifying the particular processes to be used in executing the

Retail Media Hub, such as booking, invoicing, creative, customer promotion.

                                                   22
Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 23 of 29 PageID 23




         95.    In addition to these processes, practices, methods, knowhow, compilations of

information and other proprietary trade secrets, Plaintiff’s trade secrets also relate to its proprietary

research and analysis of SEG’s business and the specific application of those processes, practices,

methods, comprising (among other things), specific operational steps, media opportunities,

implementation plans and detailed staffing requirements, customized and optimized for SEG using

Plaintiff’s proprietary methods and techniques.

         96.    Plaintiff’s trade secrets derive independent economic value from not being

generally known to others and not being readily ascertainable by proper means by others.

         97.    Plaintiff takes reasonable means to protect the secrecy of its trade secrets, including

requiring all actual or prospective business partners to commit to maintaining confidentiality.

         98.    As described herein, Defendants willfully and maliciously misappropriated

Plaintiff’s proprietary trade secrets, in bad faith, to generate lucrative revenues without having to

pay Plaintiff fair compensation in the agreed form of an allocation of revenues generated in return

for a license to use Plaintiff’s trade secret information.

         99.    By reason of the foregoing, Plaintiff is entitled to damages in an amount to be

proved at trial, including statutory double damages, as well as an award of its attorneys’ fees and

costs.

                                   THIRD CAUSE OF ACTION
         (Violation of the Florida Uniform Trade Secrets Act, as against All Defendants)

         100.   Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

         101.   Plaintiff is the owner of trade secrets that derive independent economic value from

not being generally known to others and not being readily ascertainable by proper means by others.

         102.   Such trade secrets relate to, among other things: (a) Plaintiff’s “play book” for

designing, launching and implementing an effective Retail Media Hub; (b) the collection of key

                                                   23
Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 24 of 29 PageID 24




insight, data collection methods, and operational strategies RMG has developed over the years

from its experience designing and implementing Retail Media Hubs; (c) step-by-step processes for

setting up and executing a Retail Media Hub; (d) specific descriptions of phases of implementation

and optimal team structure; (e) methods for identifying specific media opportunities and tailoring

those opportunities to particular users and circumstances; (f) methods for implementing media

opportunities within a Retail Media Hub, including calculating estimates of optimal frequencies

and costs; (g) development of short, medium, and long term implementation plans for a Retail

Media Hub; and (h) methods for identifying the particular processes to be used in executing the

Retail Media Hub, such as booking, invoicing, creative, customer promotion.

        103.    In addition to these processes, practices, methods, knowhow, compilations of

information and other proprietary trade secrets, Plaintiff’s trade secrets also relate to its proprietary

research and analysis of SEG’s business and the specific application of those processes, practices,

methods, comprising (among other things), specific operational steps, media opportunities,

implementation plans and detailed staffing requirements, customized and optimized for SEG using

Plaintiff’s proprietary methods and techniques.

        104.    Plaintiff takes reasonable means to protect the secrecy of its trade secrets, including

requiring all actual or prospective business partners to commit to maintaining confidentiality.

        105.    By reason of the foregoing, Plaintiff is entitled to damages in an amount to be

proved at trial, as well as an award of its attorneys’ fees and costs.

                              FOURTH CAUSE OF ACTION
               (Civil Theft Under Fla. Stat. § 772.11, as against All Defendants)

        106.    Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

        107.    Under Fla. Stat. § 772.11, a civil plaintiff is entitled to an award of treble damages,

attorneys’ fees and court costs to remedy the taking of, or infringement upon, the “property of

                                                   24
Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 25 of 29 PageID 25




another,” including intangible rights, privileges, interests, and claims. See Fla. Stat. § 812.012

(4)(b) & (5). Misappropriation of trade secrets and other confidential and proprietary business

information constitutes civil theft within the ambit of Fla. State. § 772.11. See Fla. Stat. § §

812.014(1) & 812.081(2).

       108.    Defendants unlawfully deprived RMG of the right to, or the benefits of, RMG’s

trade secrets and Confidential Information and unlawfully appropriated such valuable commercial

property of RMG to their own unauthorized use.

       109.    Defendants, with the intent to deprive or withhold from RMG the control of its

trade secrets and Confidential Information, or with an intent to appropriate them to their own use,

unlawfully stole or embezzled RMG’s trade secrets and Confidential Information without authority

and unlawfully made or caused to be made copies of RMG’s trade secrets and Confidential

Information.

       110.    Defendants unlawfully initiated, organized, planned, financed, directed, managed,

or supervised the theft of RMG’s trade secrets and Confidential Information. Defendants

unlawfully trafficked in, or endeavored to traffic in, the sale or distribution of RMG’s trade secrets

and Confidential Information.

       111.    By letter dated April 5, 2021, RMG advised Defendants that they had committed

civil theft under Fla. State. § 772.11 and demanded that “each immediately provide an accounting

to RMG of all revenue and profits they have received in connection with the SEG Media Hub and

Quotient’s Retail Performance Media business, to enable the parties to discuss an appropriate

remedy.” Defendants each refused to comply with Plaintiff’s request and to remedy their theft of

RMG’s intellectual property.




                                                 25
Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 26 of 29 PageID 26




       112.    As a direct and proximate result of the foregoing unlawful conduct, RMG suffered

damages, in an amount to be proved at trial. Such damages are trebled under Fla. Stat. § 772.11.

       113.    Based upon the assumption that the SEG Media Hub is on track to generate

incremental revenues akin to those projected in the Term Sheet, RMG is entitled to an award

against the SEG Defendants of no less than $177,450,000. Quotient is jointly and severally liable

for this amount.

       114.    RMG lacks information concerning the revenues Quotient has separately derived

from its Retail Performance Media business, by virtue of Quotient’s misconduct, which is

peculiarly in its possession and under its control. However, under Fla. Stat. § 772.1, RMG is

entitled three times the amount of a reasonable royalty for the use of RMG’s Confidential

Information, had the parties duly negotiated a market rate. The SEG Defendants are jointly and

severally liable for this amount.

                                 FIFTH CAUSE OF ACTION
                   (Tortious Interference with Contract, as against Quotient)

       115.    Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       116.    Upon information and belief, Defendant Quotient was aware of the NDA between

RMG and SEG.

       117.    Upon information and belief, Quotient intentionally and unjustly interfered the

NDA by willfully accepting and/or encouraging SEG’s improper disclosure of confidential RMG

information subject to the NDA.

       118.    By reason of the foregoing, Plaintiff is entitled to damages in an amount to be

proved at trial, as well as an award of its attorneys’ fees and costs.




                                                  26
Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 27 of 29 PageID 27




                               SIXTH CAUSE OF ACTION
    (Tortious Interference with Prospective Business Relationships, as against Quotient)

       119.    Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       120.    Upon information and belief, Defendant Quotient was aware of the prospective

business relationship between RMG and SEG.

       121.    Upon information and belief, Quotient intentionally and unjustly interfered with

these prospective relationships by willfully accepting and/or encouraging SEG’s improper

disclosure of confidential RMG information subject to the NDA and then using that information

to usurp the business opportunity and divert the revenues of that opportunity to itself.

       122.    By reason of the foregoing, Plaintiff is entitled to damages in an amount to be

proved at trial, as well as an award of its attorneys’ fees and costs.

                               SEVENTH CAUSE OF ACTION
                         (Unjust Enrichment as Against all Defendants)

       123.    Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       124.    As a result of the foregoing misconduct, Defendants have been unjustly enriched.

       125.    Plaintiff is entitled to receive an award equal to the fair and reasonable value of its

intellectual property in an amount to be proved at trial.




                                                  27
Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 28 of 29 PageID 28
Case 3:21-cv-00611-TJC-JBT Document 1 Filed 06/17/21 Page 29 of 29 PageID 29
